Citation Nr: 9928955	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-37 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record establishes that the veteran was 
engaged in combat.

3.  The veteran suffers from PTSD as a result of his combat 
experiences during the Vietnam war.  


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (f) (1996), and as amended by 64 Fed. Reg. 32,807 
(1999) (to be codified at 38 C.F.R. § 3.304(f) (effective 
March 7, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

The veteran's DD 214 shows that he served in Vietnam from 
January 28 to March 25, 1970, and was awarded the National 
Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  His military occupational specialty 
(MOS) was helicopter repairman.  The veteran's personnel 
records reflect that he was assigned to the 587th Aviation 
Company on February 7, 1970, and was transferred to the 238th 
Aviation Company (238th Avn Co), which was part of the 268th 
Aviation Battalion (268th Avn Bn), on February 26, 1970, 
during which time he served as a crew chief.  He left Vietnam 
on or about March 25, 1970.  

The veteran has testified at a personal hearing and submitted 
statements with respect to stressors he experienced during 
his service in Vietnam.  This testimony reflects that he 
served as a door gunner in the 238th Avn Co in February 1970 
during which time the unit was involved in combat actions to 
include giving cover and suppression fire against enemy 
forces.  During these missions, he killed many enemy 
soldiers.  He also reported having to load and unload 
personnel either killed or wounded in action. 

A September 1995 VA progress note, from Dr. D. Clark, 
indicates that the veteran experienced nightmares and 
flashbacks to Vietnam and was unable to tolerate being in 
groups.  He avoided situations that would remind him of 
Vietnam (i.e., would not go to movies).  He was very paranoid 
and constantly scanned his surroundings,  He was irritable 
and got very angry easily.  He was not sleeping well.  He had 
trouble getting close to people because he was afraid that he 
would lose them like he lost buddies in Vietnam.  He was 
unable to sit still and had suicidal ideations but tried to 
keep busy to ignore them.  The examiner noted that the 
veteran met the DSM-IV criteria for a PTSD diagnosis and 
listed the criteria met. 

In February 1998, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided an abstract from 
the Operational Report - Lessons Learned (OR-LL) submitted by 
the 268th Avn Bn, the higher headquarters of the 238th Avn Co, 
for the time period ending April 30, 1970.  The OR-LL showed 
that elements of the 268th Avn Bn conducted four major combat 
airmobile assaults in support of the Capitol Republic of 
Korea Infantry Division (CRID) beginning on February 12, 
1970.  On February 12th and 17th , 1970, aircraft from the unit 
sustained heavy small arms fire.  During the combat assaults 
elements of the units provided medical evacuation aircraft.  

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
Board notes that the requirements for service connection for 
PTSD under 38 C.F.R. § 3.304(f) were changed effective March 
7, 1997.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in January 
1995.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the appellant's claim of entitlement to service connection 
for PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet.App. 91 (1993).  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807 (to be codified at 38 C.F.R. § 3.304(f)).  

Upon review, the Board finds that the OR-LL submitted by the 
268th Avn Bn demonstrates that the veteran's unit, the 238th 
Avn Co, engaged in combat during the period of time he was 
assigned to the unit.  Therefore his credible description of 
his in-service stressors which, in the opinion of the Board, 
are consistent with the circumstances and hardships of 
service, must be accepted as conclusive proof of the 
existence of those stressors.  See 38 U.S.C.A. § 1154(b).  
Moreover, the Board finds that the medical evidence of record 
supports a finding that the veteran carries a diagnosis of 
PTSD in accordance with the DSM-IV criteria, which has been 
attributed to his Vietnam service.

When, after consideration of the all the evidence and 
material of record, there is an approximate balance of 
positive and negative evidence the benefit of the doubt in 
resolving each issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the 
diagnosis of PTSD and the veteran's combat related stressors, 
it is not possible to conclude that the preponderance of the 
evidence is against the grant of service connection in this 
case.  Consequently, service connection for PTSD is warranted 
under both the old and amended criteria of 38 C.F.R. 
§ 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

